PER CURIAM
In this condemnation action by the state to acquire property for street improvement purposes, defendant assign error to the trial court’s denial of their motion in limine. They sought to exclude as evidence of value a county rule requiring the dedication of part of the property as a condition of its development. Although this case differs in some particulars from Dept. of Trans. v. Lundberg, 312 Or 568, 825 P2d 641, cert den_US_, 113 S Ct 467, 121 L Ed 2d 374 (1992), we conclude that that case is controlling here and is adverse to defendant’s position.
Affirmed.